PER CURIAM.
The defendant appeals a portion of a restitution order requiring the defendant to make restitution of $486 for the value of compact discs that the victim testified were missing after a theft. The defendant was, however, only charged with theft of a compact disc player. He never admitted the theft of the CDs nor did he agree to pay restitution for them as part of his plea agreement. The state properly concedes that the defendant cannot be required to make restitution for the value of the CDs. Accordingly, we vacate the restitution order with directions to the lower court to subtract the sum of $486 and enter an amended restitution order consistent with this opinion.
VACATED in part and REMANDED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.